PUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT



                                     No. 17-1943


HANNAH P.,

                   Plaintiff - Appellant,

             v.

DANIEL COATS, Director of the Office of The Director of National Intelligence
McLean, VA,

                   Defendant - Appellee,

             and

MARK EWING, in his personal capacity McLean, VA,

                   Defendant.



Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. Claude M. Hilton, Senior District Judge. (1:16-cv-01030-CMH-IDD)


Argued: October 31, 2018                                 Decided: February 19, 2019


Before GREGORY, Chief Judge, THACKER and QUATTLEBAUM, Circuit Judges.


Affirmed in part, vacated in part, and remanded by published opinion. Judge Thacker
wrote the opinion, in which Judge Quattlebaum joined. Chief Judge Gregory wrote a
separate opinion concurring in part and dissenting in part.
ARGUED: Timothy Bosson, BOSSON LEGAL GROUP, Fairfax, Virginia, for
Appellant. Caroline D. Lopez, UNITED STATES DEPARTMENT OF JUSTICE,
Washington, D.C., for Appellee. ON BRIEF: Chad A. Readler, Principal Deputy
Assistant Attorney General, Marleigh D. Dover, Civil Division, UNITED STATES
DEPARTMENT OF JUSTICE, Washington, D.C.; Dana J. Boente, United States
Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Alexandria, Virginia, for
Appellee.




                                     2
THACKER, Circuit Judge:

           Appellant Hannah P. 1 (“Hannah”), a former employee of the Office of the Director

of National Intelligence (“Appellee”), asserts that Appellee discriminated against her

pursuant to the Rehabilitation Act of 1973 (“Rehabilitation Act”), 29 U.S.C. § 701, et

seq., and violated the Family and Medical Leave Act of 1993 (“FMLA”), 29 U.S.C.

§ 2601, et seq., by not hiring her for a permanent position. The district court granted

summary judgment in Appellee’s favor as to all claims.

           For the reasons explained below, we affirm the district court’s judgment as to the

Rehabilitation Act and FMLA retaliation claims. However, because a genuine issue of

material fact remains as to whether Hannah provided notice of her disability and interest

in FMLA leave sufficient to trigger Appellee’s duty to inquire, we hold that summary

judgment as to Hannah’s FMLA interference claim was not warranted. Accordingly, we

vacate that part of the district court’s judgment and remand Hannah’s FMLA interference

claim for further proceedings.

                                                 I.

                                                 A.

           In March 2011, Appellee hired Hannah for a five-year term as an operations

analyst. In that position, Hannah participated in “long-term, in-depth studies into issues




           1
               Pursuant to a protective order, Hannah is identified by her first name and last
initial.



                                                 3
that had particular budgetary importance for the [c]ommunity.”        J.A. 18. 2   Hannah

generally received glowing reviews from her supervisors. See, e.g., id. at 412 (describing

Hannah’s performance prior to 2015 as “outstanding” and noting her “energy/drive,

technical competence, superb communication and networking skills, and superior

analytic tradecraft”); id. at 350 (describing Hannah as “a high-performing employee”); id.

at 391–410 (describing, repeatedly, various elements of Hannah’s performance as

“excellent” and “outstanding”).

                                            B.

      A few months after she was hired, Hannah was diagnosed with depression.

Hannah immediately informed at least two of her supervisors of her diagnosis, but she

did not request any accommodations at that time. Hannah treated her depression by

seeing a counselor and a psychiatrist and by taking prescribed medication.

      In November 2013, Hannah was assigned to coordinate the responses of the

National Intelligence Director and Principal Deputy Director to Edward Snowden’s

unauthorized disclosures. 3 This role was “high stress” and required “frequent long hours

and weekend work coupled with meeting tight deadlines and dealing with a demanding

      2
          Citations to the “J.A.” refer to the Joint Appendix filed by the parties in this
appeal.
      3
         In 2013, National Security Agency subcontractor Edward Snowden leaked “the
biggest cache of top-secret documents in history,” which revealed numerous global
surveillance programs run by the United States government. Ewen MacAskill & Alex
Hern, Edward Snowden: ‘The People Are Still Powerless, but Now They’re Aware,’
Guardian (June 4, 2018), https://www.theguardian.com/us-news/2018/jun/04/edward-
snowden-people-still-powerless-but-aware.



                                             4
[National Security Council] customer.” J.A. 412. In fact, to accommodate the schedule

change that this role required, Appellee moved Hannah to a “maxi flex” schedule. Id. at

350–51. A “maxi flex” schedule requires an analyst to work a certain number of hours --

80 hours over a two-week period -- but does not dictate the exact hours that the analyst

must work per day.      For Hannah, that meant starting and ending work later than

traditional business hours.

       The Snowden assignment lasted 18 months and completed in January 2015.

However, Hannah continued her atypical working hours beyond the completion of the

Snowden assignment. Hannah’s supervisor “was expecting” that when the Snowden

assignment ended, Hannah’s hours “might become more normal.” J.A. 353. However,

for the first few months, he did not communicate with Hannah about returning to normal

business hours. Rather, he explained, he was “primarily concerned about establishing

what [Hannah’s] next task was going to be.” Id.

       By March 2015, Hannah’s co-workers perceived her schedule to be “erratic.” J.A.

413. Hannah arrived to work well after normal business hours and racked up numerous

unplanned absences.     On some occasions Hannah was “extremely late,” sometimes

arriving after 2 PM. Id. On other occasions Hannah was unreachable for hours, often

missing and failing to return “repeated phone calls to her cell and home phone.” Id.

When Hannah’s supervisors were able to reach her, they noted that she seemed “either

lethargic or almost unconcerned” about her lateness and absences. Id. They also noted

that her demeanor was “sad, very flat, and almost trance like.” Id. Around that time,

Hannah informed her supervisors that she “had a recent change in medication.” Id.


                                           5
                                          C.

                                           1.

      Appellee made some accommodations for Hannah following the Snowden

assignment. First, after consulting with Hannah in January 2015, Appellee lightened

Hannah’s workload “to give her a chance to decompress” from the stress of the Snowden

assignment. J.A. 413 (internal quotation marks omitted). Second, multiple of Hannah’s

supervisors had “informal counseling sessions” with her “to discuss any issues that she

might be having” and to “urge her” to notify them if she was going to be late or absent.

Id.

      On March 19, 2015, one of Hannah’s supervisors met with Hannah directly to

address her attendance issues. Together, Hannah and her supervisors developed a plan to

reconcile Hannah’s depression with Appellee’s staffing needs. According to that plan,

Hannah was to arrive to work by 10 AM. If she was going to be absent or later than 10

AM, Hannah was to contact one of her supervisors in advance. If Hannah had not arrived

at work or contacted a supervisor by 11 AM, a supervisor would call her to determine

when she would arrive.

      But, Hannah did not follow the plan. For example, the very next day after she and

her supervisors developed the plan, Hannah emailed her supervisors at 11:05 AM to

inform them that she would be arriving after 12 PM. Similarly, on March 31, Hannah

emailed her supervisors at 11:56 AM to inform them that she would not be coming into

work at all that day. On April 1, after Hannah had not arrived to work or contacted her

supervisors, Hannah’s second-level supervisor called her at 12:30 PM, at which time


                                           6
Hannah reported “being unable to just get going.” J.A. 413. Later that day, when

Hannah finally arrived to work, her supervisor informed her that the plan they created

was not working.

       At that same time, her supervisor revised the plan to require Hannah to arrive at

work by 10 AM or report to her supervisors in advance if she was going to be late or

absent. This “put the onus” on Hannah to contact her supervisors, rather than asking her

supervisors to contact her if she had not arrived at work by 11 AM. J.A. 90. Hannah

failed to follow this modified plan as well. In fact, she failed to comply on April 2 and

April 3, the two days following the meeting where the plan was modified.

       According to Appellee, Hannah’s timeliness and attendance issues impacted her

performance, the performance of her peers, and the performance of her supervisors. Per

Appellee, Hannah’s “erratic” schedule was “noted by her teammates” and affected “unit

cohesion.” J.A. 413. Hannah’s failure to report her tardiness and absences as well as her

unresponsiveness required her management team to spend “significant time and energy”

tracking her down.     Id.   Additionally, because of Hannah’s absences, Hannah’s

supervisors were often forced to assign work that might have been assigned to Hannah to

other analysts.

                                           2.

       On April 9, 2015, just three weeks after the initial work plan was developed to

attempt to accommodate Hannah’s needs, Hannah again met with her supervisors. At

this meeting, Hannah’s supervisors informed her that they were referring her to the

Employee Assistance Program (“EAP”). EAP is a voluntary counseling service for


                                           7
employees and their family members that provides “free, confidential, short-term mental

health[,] financial, and addictions counseling and referral to cleared community

providers.” J.A. 132. Hannah’s supervisors made an EAP appointment for her for the

following day, Friday, April 10. At that time, Hannah explained to her supervisors that

her psychiatrist recommended she take four weeks of medical leave. But, Hannah’s

supervisors insisted that she would need to meet with EAP before they could approve her

request for medical leave.

       On the next business day following Hannah’s EAP session -- Monday, April 13 --

Hannah’s supervisor told Hannah he was willing to authorize her to take medical leave.

However, at that point, Hannah informed her supervisor that her leave request was “on

hold,” without further explanation. J.A. 170, 178.

       On April 16, Hannah’s supervisor noted in an email that he had an “extended” 40-

minute discussion with Hannah’s EAP psychologist. J.A. 604. Hannah alleges that the

EAP psychologist “shared with [Hannah’s supervisor] details of what Hannah had

revealed in confidence at the EAP sessions.” Appellant’s Br. 17. Specifically, Hannah

alleges that the EAP psychologist told her supervisor that Hannah was concerned about

Appellee’s records retention policies, and that Hannah’s “difficulties in getting to work

were the result of a lack of motivation, not related to depression.” J.A. 540.

                                             3.

       Despite Hannah’s participation in EAP, her attendance problems persisted. For

example, on April 13, 2015, Hannah emailed her supervisors at 10:58 AM to inform them

that she would arrive to work by 11:30 AM. Similarly, on April 14, Hannah emailed her


                                             8
supervisors at 11:08 AM to inform them that she would arrive to work by 12 PM. That

day, Hannah’s supervisors were not able to confirm her arrival to work until after 1:50

PM.

       A week after advising her supervisors that her leave request was “on hold,” on

April 21, Hannah renewed her request for four weeks of medical leave.            Hannah’s

supervisors approved that request on May 5. They required her to use her annual leave to

account for four-fifths of the four week leave period, and allowed her one day of sick

leave per week to make up the rest. Hannah began her leave the day it was approved.

       On May 4, the day before Hannah began her leave of absence, Hannah’s

supervisors gave her a letter of expectations. That letter confirmed the revised attendance

and reporting plan. This plan required Hannah to arrive to work by 10 AM or report to

her supervisors by 9:30 AM if she was going to be late or absent.

                                            4.

       During this time, Hannah applied for three permanent positions within the Office

of the Director of National Intelligence. In February 2015, Hannah interviewed for two

permanent positions for which she was not selected. Shortly before taking her leave of

absence in May 2015, Hannah applied for a third full-time position, the Program Mission

Manager Cyber Position (“Cyber position”). She was interviewed for the Cyber position

on June 9, eight days after she returned from leave, and the interview panel recommended

her for the position.     Her application was then forwarded to Appellee’s Chief

Management Officer, Mark Ewing, who recommended that Hannah not be selected for

the position “at this time,” stating that Hannah’s “recent performance is not consistent


                                            9
with a potentially good employee.” J.A. 232. Hannah was informed that her application

had been rejected in early July 2015, and she did not apply for any other positions.

Hannah completed her five-year term with Appellee in March 2016.

                                            D.

         Hannah exhausted her administrative remedies and filed this lawsuit on August 12,

2016. She alleged that Appellee violated the Rehabilitation Act in five ways: (1) failing

to accommodate her mental illness; (2) creating a hostile work environment; (3) requiring

her to undergo a medical examination; (4) disclosing her confidential medical

information; and (5) refusing to hire her for the Cyber position. Additionally, Hannah

alleged that Appellee violated the FMLA in two ways: (1) by interfering with her ability

to take medical leave; and (2) by retaliating against her when she took medical leave.

After the close of discovery, Appellee moved for summary judgment on all counts. The

district court granted that motion on July 27, 2017. Hannah filed this timely notice of

appeal challenging the district court’s decisions on all but the hostile work environment

claim.

                                             II.

         We review a district court’s decision to grant summary judgment de novo. See

Vannoy v. Fed. Reserve Bank of Richmond, 827 F.3d 296, 300 (4th Cir. 2016). In doing

so, this court applies the same standard as the district court. See id. That standard

requires the court to grant summary judgment where “there is no genuine dispute as to

any material fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ.

P. 56(a); see also Vannoy, 827 F.3d at 300. We construe the evidence in the light most


                                            10
favorable to Hannah, the nonmovant, and we draw all reasonable inferences in her favor.

See Vannoy, 827 F.3d at 300.

                                            III.

       Hannah asserts that Appellee violated the Rehabilitation Act by failing to

accommodate her depression, wrongfully requiring her to undergo a medical

examination, unlawfully disclosing her confidential medical information, and refusing to

hire her for the Cyber position. Additionally, Hannah asserts that Appellee interfered

with and retaliated against her for using leave under the FMLA. We will address each of

these claims in turn.

                                            A.

                                Rehabilitation Act Claims

       The Rehabilitation Act prohibits federal agencies from discriminating against its

employees on the basis of disability. See 29 U.S.C. § 794. For the reasons explained

below, Hannah failed to satisfy her burden on each of her claims under the Rehabilitation

Act. Specifically, Hannah failed to: (1) demonstrate that Appellee failed to accommodate

her depression; (2) demonstrate that Appellee’s EAP amounted to a required medical

examination; (3) demonstrate that Appellee disclosed or misused confidential medical

information; and (4) rebut Appellee’s legitimate, nondiscriminatory reason for rejecting

her application for a permanent position.




                                            11
                                              1.

                                Reasonable Accommodation

       Turning first to Hannah’s claim that Appellee failed to accommodate her

depression, the district court correctly concluded that Hannah did not establish a prima

facie case because Hannah failed to demonstrate that Appellee refused to make a

reasonable accommodation.

       To establish a prima facie claim of failure to accommodate under the

Rehabilitation Act, a plaintiff must demonstrate that (1) she was a qualified person with a

disability; (2) the employer had notice of the disability; (3) the plaintiff could perform the

essential functions of the position with a reasonable accommodation; and (4) the

employer nonetheless refused to make the accommodation.                 See Reyazuddin v.

Montgomery Cty., 789 F.3d 407, 414 (4th Cir. 2015). The district court concluded that

Hannah could not establish the fourth element -- specifically, the district court

determined that Appellee provided Hannah with at least two reasonable accommodations.

And, on appeal, the parties dispute only the fourth element.

       Here, as detailed above, Appellee provided Hannah with a reasonable

accommodation.      When Hannah failed to follow that plan, Hannah’s supervisors

attempted a new accommodation -- referring Hannah to EAP. Yet, despite Hannah’s

participation in EAP, her attendance problems persisted.

       Hannah argues that Appellee’s accommodations were not reasonable for two

reasons. First, she claims that the accommodation was improperly rescinded when her

supervisors concluded that the first plan was not working. Hannah asserts that the


                                             12
Rehabilitation Act requires a collaborative process.    Hannah argues that rather than

collaborating with her to identify a workable accommodation, Appellee unilaterally

decided that the first plan was not working, then unilaterally decided that Hannah should

participate in EAP counseling instead. Although employers have a duty to engage with

their employees in an “interactive process to identify a reasonable accommodation,”

Wilson v. Dollar Gen. Corp., 717 F.3d 337, 346 (4th Cir. 2013), the employer “has the

ultimate discretion to choose between effective accommodations.” Reyazuddin, 789 F.3d

at 415–16 (citing Hankins v. Gap, Inc., 84 F.3d 797, 800 (6th Cir. 1996)). Nonetheless,

even under Hannah’s view of the record, Appellee did, in fact, collaborate with Hannah

in establishing the first accommodation and only acted unilaterally when that

accommodation did not work.

      Second, Hannah claims that a reasonable accommodation that she requested -- a

leave of absence -- was improperly delayed. Hannah posits that she “suffered immense

emotional stress during this one month lapse of [Appellee’s] compliance with the law.”

Appellant’s Br. 37. This argument is without merit and is not supported by the record,

even when viewed in the light most favorable to Hannah. Hannah first requested the

leave of absence on April 9, 2015. Then, on April 13 -- just two business days later --

Hannah withdrew her request without explanation, telling her supervisor that her leave

request was “on hold.” J.A. 170, 178. Hannah then renewed her request for leave on

April 21, and her request was approved on May 5. Thus, there was no “one month

lapse,” since Hannah’s request was “on hold” for nine days of that time.




                                           13
       During the remaining gap between Hannah’s request for leave and Appellee’s

approval of that request, Appellee referred Hannah to its counseling service.            The

Rehabilitation Act does not require an employer to provide the exact accommodation that

an employee requests. See Reyazuddin, 789 F.3d at 415 (“An employer may reasonably

accommodate an employee without providing the exact accommodation that the

employee requested.”). Further, the record demonstrates that Hannah’s supervisors were

actively considering her request for leave during that time, and they did ultimately

approve it less than a month after she first requested leave.

       For these reasons, granting summary judgment to Appellee on Hannah’s

reasonable accommodation claim was proper.

                                              2.

                              Required Medical Examination

       Under the Rehabilitation Act, an employer “shall not require a medical

examination and shall not make inquiries of an employee as to whether such employee is

an individual with a disability or as to the nature or severity of the disability, unless such

examination or inquiry is shown to be job-related and consistent with business necessity.”

42 U.S.C. § 12112(d)(4)(A).




                                             14
                                             a.

                             Examination of a Job Applicant

       As an initial matter, Hannah’s arguments related to pre-employment medical

examinations under the Rehabilitation Act 4 miss the mark because Hannah was a current

employee, not a job applicant.      Although Appellee knew Hannah was considering

applying for permanent positions with Appellee at the time she was referred to EAP, she

had not yet done so. The evidence is clear that Appellee referred Hannah to EAP in lieu

of disciplining her for her attendance issues in her then-current position, rather than as a

pre-employment medical examination.        Moreover, the fact that Hannah’s attendance

issues may have been related to her stress and frustration surrounding obtaining

permanent employment with Appellee does not transform her EAP referral into a pre-

employment medical examination.

                                             b.

                           Examination of a Current Employee

       Further, Hannah failed to demonstrate, much less create a genuine issue of

material fact, that EAP constituted a prohibited medical examination of a current

employee. We note that EAP’s policies make clear that EAP is intended to be used as a

voluntary counseling service, and not as a mandatory medical examination that would


       4
         Subject to certain exceptions, an employer “shall not conduct a medical
examination or make inquiries of a job applicant as to whether such applicant is an
individual with a disability or as to the nature or severity of such disability.” 42 U.S.C.
§ 12112(d)(2)(A).



                                            15
violate the Rehabilitation Act. See J.A. 130 (“[U]tilizing EAP is always voluntary and

therefore the employee has the right to decline to attend treatment, even if management-

referred.”). Additionally, Hannah’s EAP counselor repeatedly stated that she did not

conduct a medical examination:

              I did not conduct a medical examination of [Hannah], and I
              did not conduct a mental health evaluation or diagnostic
              assessment because a) [Hannah] informed me she was already
              in treatment and b) . . . it is not in EAP’s purview to conduct a
              medical evaluation. I did not administer any medical or
              mental health tests or diagnostic assessment tools for the
              same reason. I was [n]ot tasked to diagnose or provide a
              second opinion; my role was to facilitate communication
              between [Hannah] and Management to resolve the problem
              presented in the Management Referral -- namely, improving
              attendance and notifying management when not attending
              work.

Id. at 188 (emphasis omitted).

       However, even if EAP constituted a mandatory medical examination under the

facts of this case, summary judgment to Appellee was still appropriate on this claim

because Hannah’s referral to EAP was “job-related and consistent with business

necessity.”   42 U.S.C. § 12112(d)(4)(A).         As we have stated, “whether a mental

examination was ‘job-related and consistent with business necessity’ is an objective

inquiry.” Pence v. Tenneco Auto. Operating Co., 169 F. App’x 808, 812 (4th Cir. 2006).

“We therefore do not resolve any dispute about what [Appellee’s] subjective motivations

were for having [Hannah] examined by the EAP.” Id. An employer’s request for a

medical examination is job-related and consistent with business necessity when: “(1) the

employee requests an accommodation; (2) the employee’s ability to perform the essential



                                             16
functions of the job is impaired; or (3) the employee poses a direct threat to himself or

others.” Kroll v. White Lake Ambulance Auth., 763 F.3d 619, 623 (6th Cir. 2014).

       Here, the evidence, even when viewed in the light most favorable to Hannah,

supports granting summary judgment because Appellee had a reasonable belief that

Hannah’s ability to perform the essential functions of her job was impaired by her

repeated issues with attendance and timely reporting. Hannah attempts to refute this by

asserting that her job performance was excellent, but job performance alone does not

create a genuine issue of material fact. Attendance was also an essential function of

Hannah’s job, one the record amply demonstrates she was unable to fulfill when Appellee

referred her to EAP. As we have stated:

              In addition to possessing the skills necessary to perform the
              job in question, an employee must be willing and able to
              demonstrate these skills by coming to work on a regular basis.
              Except in the unusual case where an employee can effectively
              perform all work-related duties at home, an employee “who
              does not come to work cannot perform any of his job
              functions, essential or otherwise.” Therefore, a regular and
              reliable level of attendance is a necessary element of most
              jobs.

Tyndall v. Nat’l Educ. Ctrs., Inc. of Cal., 31 F.3d 209, 213 (4th Cir. 1994) (quoting

Wimbley v. Bolger, 642 F. Supp. 481, 485 (W.D. Tenn. 1986), aff’d, 831 F.2d 298 (6th

Cir. 1987)) (emphasis in original); see also Denman v. Davey Tree Expert Co., 266 F.

App’x 377, 380 (6th Cir. 2007) (“Job performance is separate from the ability to show up

for work, an essential function of [Hannah’s] position.”).




                                            17
         Accordingly, Appellee did not violate the Rehabilitation Act by referring Hannah

to EAP, and the district court properly granted summary judgment to Appellee on this

claim.

                                            3.

                             Confidential Medical Information

         Under the Rehabilitation Act, an employer may “conduct voluntary medical

examinations, including voluntary medical histories, which are part of an employee

health program” and may “make inquiries into the ability of an employee to perform job-

related functions.” 42 U.S.C. § 12112(d)(4)(B). Any “information obtained regarding

the medical condition or history of the applicant” -- that is, medical information -- must

be “collected and maintained on separate forms and in separate medical files and [must

be] treated as a confidential medical record.”       Id. § 12112(d)(3)(B); see also id.

§ 12112(d)(4)(C).

         Hannah alleges two separate Rehabilitation Act violations regarding her medical

information: first, that Hannah’s supervisors wrongfully sought and disclosed

confidential medical information elicited from Hannah, and second, that the EAP

psychologist wrongfully disclosed confidential medical information gathered from the

EAP session to Hannah’s supervisors. In both instances, the district court correctly

determined that Hannah failed to demonstrate that Appellee violated the Rehabilitation

Act.




                                            18
                                            a.

                               Disclosures by Supervisors

      Hannah asserts that her supervisors disclosed her confidential medical information

by writing in her EAP referral memo, “[e]arly in her tenure . . . and reaffirmed recently,

[Hannah] informed us that she was meeting with a psychiatrist and counselor and taking

medication for depression.”    J.A. 413.    Notably, Hannah voluntarily disclosed her

depression diagnosis to her supervisors.         The Rehabilitation Act does not protect

information shared voluntarily. See Reynolds v. Am. Nat’l Red Cross, 701 F.3d 143, 155

(4th Cir. 2012) (finding the district court properly granted summary judgment on a

confidentiality claim brought under the Rehabilitation Act because the record “clearly

show[ed]” that the appellant “disclosed his medical condition voluntarily”). Indeed,

Hannah voluntarily told at least four of her supervisors that she had been diagnosed with

depression. See J.A. 179 (Hannah’s interrogatory responses) (“I disclosed my diagnosis

of depression to my supervisors Kelly G. in summer 2011, Ann W. in fall 2014; Art Z. in

March 2015, and Roy P. in March 2015.”).

      Hannah argues that these disclosures were not voluntary because they were made

in response to inquiries about her disability. But the evidence does not support or create

a genuine issue of fact about that argument. The record indicates that only the March

2015 disclosure was made in response to an inquiry, and that inquiry was not medical -- it

was about her attendance. See J.A. 23 (Hannah’s deposition testimony) (“[H]e was

concerned about unpredictability in my schedule. . . . I told him at that time I had

depression.”).


                                           19
      Hannah asserts that this inquiry about her attendance was de facto an inquiry into

her depression because (according to Hannah) the inquiring supervisor knew she was

depressed and knew her attendance issues were linked to her depression. Hannah cites

only out-of-circuit cases for the proposition that asking a question “likely to elicit”

information about a disability amounts to a medical inquiry. See Harrison v. Benchmark

Elecs. Huntsville, Inc., 593 F.3d 1206, 1216 (11th Cir. 2010) (concluding that whether an

inquiry following a failed drug test was likely to elicit information about a disability in

violation of the Americans with Disabilities Act (“ADA”) 5 presented a question of fact

for a jury to resolve); Fleming v. State Univ. of N.Y., 502 F. Supp. 2d 324, 338 (E.D.N.Y.

2007) (concluding the plaintiff pled facts sufficient to state a claim for failure to

confidentially maintain medical information under the ADA where the plaintiff alleged

that his disclosure of his sickle cell anemia was not voluntary because his supervisor

called him while he was in the hospital and asked him why he was there).

      First, the record does not support Hannah’s argument that the supervisor in

question knew about Hannah’s depression before she disclosed it to him. Hannah points

to the supervisor’s statement that when he spoke to Hannah on the phone before

confronting her about her attendance, “she didn’t sound well on the other end of the

phone.” J.A. 466. Hannah also points to her supervisor’s statement that Hannah’s

“demeanor [wa]s sad, very flat, and almost trance like.” Id. at 413. This is not enough to

      5
         “To the extent possible, we construe the ADA and Rehabilitation Act to impose
similar requirements.” Halpern v. Wake Forest Univ. Health Scis., 669 F.3d 454, 461
(4th Cir. 2012).



                                            20
create a genuine issue of material fact as to whether the inquiring supervisor knew

Hannah had been medically diagnosed with clinical depression, or whether by asking

about her attendance, the supervisor was fishing for medical information about Hannah’s

illness.

       Second, even if Hannah’s supervisor had an inkling that Hannah may have had

depression, this is not evidence that he knew asking about her repeated absences and

tardiness -- indisputably bad work behavior -- would elicit medical information related to

her depression. Indeed, Hannah’s absences could have been the result of a world of

other, nonmedical possibilities, such as transportation issues or oversleeping. Adopting

Hannah’s argument would require us to find that where an employer might know that a

particular bad work behavior is connected to a medical condition, the employer cannot

inquire into the behavior without running afoul of the ADA and Rehabilitation Act’s

prohibition on medical inquiries. We have held expressly the opposite: “[T]he ADA does

not require an employer to simply ignore an employee’s blatant and persistent

misconduct, even where that behavior is potentially tied to a medical condition.” Vannoy

v. Fed. Reserve Bank of Richmond, 827 F.3d 296, 305 (4th Cir. 2016) (citing Jones v. Am.

Postal Workers Union, 192 F.3d 417, 429 (4th Cir. 1999) (holding the ADA does not

“require an employer to ignore such egregious misconduct by one of its employees, even

if the misconduct was caused by the employee’s disability”)).




                                           21
                                            b.

                            Disclosures by EAP Psychologist

       Hannah also argues that, in addition to her supervisors disclosing her depression

diagnosis internally, the EAP psychologist disclosed “additional, unique information

from what Hannah had already told her supervisors.” Appellant’s Br. 51. Specifically,

Hannah alleges that the EAP psychologist told her supervisor that Hannah was concerned

about Appellee’s records retention policies, and that Hannah’s “difficulties in getting to

work were the result of a lack of motivation, not related to depression.” J.A. 540.

       Perhaps that is true. The record does indicate that the EAP psychologist shared

some information with Hannah’s supervisors and maybe it was unique information. See

J.A. 192 (EAP psychologist statement) (noting that the psychologist provided Hannah’s

supervisors updates regarding Hannah’s “EAP attendance” and “cooperation and

progress toward resolving the referral issues”). But there is no evidence that the EAP

psychologist shared medical information. To the contrary, the EAP psychologist insisted,

again and again, that she did not share any confidential medical information. See id. at

190 (noting that the psychologist, who is not a doctor, “did not disclose any confidential

medical information” to anyone). Of note, Hannah did not point to any evidence in the

record contradicting the psychologist’s assertions.

       Therefore, the information shared by the EAP psychologist did not trigger the

Rehabilitation Act’s confidentiality protections because the record indicates that the EAP

psychologist shared only nonmedical information.




                                            22
                                            c.

                           Non-Reliance on Medical Information

          Finally, even if either Hannah’s supervisors or the EAP psychologist disclosed

Hannah’s medical information, Appellee still did not violate the Rehabilitation Act

because Appellee did not rely on Hannah’s depression diagnosis or any other medical

information in deciding not to hire Hannah for the Cyber position. Rather, the record

overwhelmingly indicates that Appellee’s decision was based on Hannah’s attendance

issues.      Accordingly, Hannah has not demonstrated that Appellee violated the

Rehabilitation Act by disclosing or misusing confidential medical information.

                                            4.

                                      Discrimination

          Rehabilitation Act claims for discrimination are reviewed under the McDonnell

Douglas burden-shifting framework. See Laber v. Harvey, 438 F.3d 404, 430 (4th Cir.

2006) (citing McDonnell Douglas Corp. v. Green, 411 U.S. 792, 802 (1973)); Perry v.

Comput. Scis. Corp., 429 F. App’x 218, 219–20 (4th Cir. 2011). Under that framework,

Hannah has the initial burden of establishing a prima facie case of discrimination. See

Perry, 429 F. App’x at 220. To establish this prima facie case, Hannah must show that:

(1) she is disabled; (2) she was otherwise qualified for the position; and (3) she suffered

an adverse employment action solely on the basis of her disability. See id. (citing

Constantine v. Rectors & Visitors of George Mason Univ., 411 F.3d 474, 498 (4th Cir.

2005)).




                                            23
       If Hannah establishes a prima facie case, the burden shifts to Appellee to provide a

legitimate, nondiscriminatory reason for its conduct. See Perry, 429 F. App’x at 220. If

Appellee provides such a reason, Hannah “bears the ultimate burden of persuasion” and

“must show by a preponderance of the evidence that the proffered reason was a pretext

for discrimination.” Id.

                                             a.

                                   Establishing Pretext

       Even assuming that Hannah established a prima facie case of discrimination

(which Appellee disputes), she cannot succeed on her claim that Appellee discriminated

against her by not hiring her for a permanent position because she did not sufficiently

rebut Appellee’s proffered reason for rejecting her application, as required under the final

step of the McDonnell Douglas burden-shifting framework. See Perry, 429 F. App’x at

220.

       Appellee presented evidence demonstrating that Hannah’s perpetual issues with

attendance, timeliness, and reporting absences to her superiors were the bases of its

decision not to hire her for the permanent position.          Attempting to expose that

explanation as a ruse, Hannah pointed to a purported inconsistency between the sworn

statement that Mark Ewing provided during the Equal Employment Opportunity

Commission (“EEOC”) investigation of Hannah’s case and an email he sent more than a




                                            24
year earlier. In the sworn statement, signed on April 26, 2016, 6 Ewing asserts he “had no

knowledge of [Hannah’s] disability.” J.A. 650. But in the email, sent on June 30, 2015,

Ewing references two memos that he received from Hannah’s supervisors, both of which

note Hannah’s depression. See id. at 413 (April 9, 2015 memo) (“Early in her tenure . . .

and reaffirmed recently, [Hannah] informed us that she was meeting with a psychiatrist

and counselor and taking medication for depression.”); id. at 606 (April 23, 2015 memo)

(“While . . . medical considerations (i.e., depression and/or ADD) do make this situation

worse, these factors are under her control based upon treatment plans with her

psychologist and psychiatric care providers.”). Underscoring the significance of this

inconsistency, Hannah argues, is the fact that Ewing did not provide the June 30, 2015

email to the EEOC. Hannah argues that the inconsistency, coupled with Ewing’s failure

to disclose the email evidencing the inconsistency, illustrates “clear pretext.” Appellant’s

Br. 27.

          Despite Hannah’s arguments to the contrary, this apparent discrepancy does not

create a genuine issue of material fact that Appellee’s proffered reason for rejecting

Hannah’s application is pretextual. First, nothing in the record indicates that Ewing had

first-hand knowledge of Hannah’s disability. Although the memos mention that Hannah

self-reported that she had depression, the second memo also describes Hannah’s

depression as “under her control.” J.A. 606. Indeed, Ewing’s email suggests that he did


          6
        The excerpt of the statement that is included in the J.A. does not include the date.
This date comes from Hannah’s brief. See Appellant’s Br. 26.



                                            25
not know that Hannah had an ongoing disability. See J.A. 635 (“I am informed that EAP

concluded that [Hannah] does not have a medical problem, rather she is a disciplinary

problem.”).

       More significantly, Hannah’s asserted contradiction between Ewing’s EEOC

statements and his June 30, 2015 email do not create a genuine issue of material fact

about pretext because Ewing’s email and the memos written by Hannah’s supervisors

focus on Hannah’s attendance problems, not on her disability. See J.A. 413 (April 9,

2015 memo) (noting that “[Hannah’s] schedule has become increasingly erratic” and that

“frequent absences and late arrivals [have begun] to affect her assigned unit and

individual performance”); id. at 606 (April 23, 2015 memo) (describing Hannah’s history

of attendance issues and Appellee’s attempts to accommodate Hannah and noting that,

despite those attempts, “[Hannah’s] late attendance has continued”); id. at 635–36

(Ewing’s June 30, 2015 email) (detailing Hannah’s problem with “attendance at work,”

noting that Hannah’s “absences and late arrivals were affecting her assigned staff element

and her individual performance,” and concluding that Hannah’s “recent performance is

not consistent with a potentially good employee.”).

       Accordingly, Hannah did not point to any genuine issue of material fact that

Appellee’s purported basis for not hiring her was merely a pretext for discriminating

against her on the basis of her depression.




                                              26
                                            b.

                       Appellee’s Nondiscriminatory Explanation

                                            i.

      Moreover, the record indicates that Appellee’s proffered explanation for not hiring

Hannah for the Cyber position is genuine, legitimate, and nondiscriminatory.

      As the district court concluded, a continuous attendance issue is a legitimate

reason for withholding an employment benefit. See Tyndall, 31 F.3d at 213 (finding an

employee who cannot satisfy their employer’s attendance policy cannot be considered

“qualified” for the purposes of the ADA).        Hannah might have been exceptionally

talented and substantively good at her job, but as noted above, “[i]n addition to

possessing the skills necessary to perform the job in question, an employee must be

willing and able to demonstrate these skills by coming to work on a regular basis.” Id.

      Hannah asserts that “serious questions of fact exist as to whether Hannah even had

‘significant attendance and reporting problems.’” Appellant’s Br. 28. But the record

evidences no less than 13 attendance issues that occurred in the 46 days between

Appellee’s first attempt to accommodate Hannah on March 19, 2015, and the revised

plan made on May 4, 2015. Compare J.A. 114, 174 (noting Appellee’s March 19, 2015

meeting with her supervisor and original accommodation asking her to arrive at work by

10 AM or report to a supervisor), with id. at 556 (indicating four unexcused absences and




                                           27
nine late arrivals between March 19 and April 29 that Appellee failed to timely report). 7

In light of Hannah’s failure to arrive or call in before 10 AM 13 times in 46 days, there is

no genuine issue of material fact about Hannah’s significant attendance and reporting

problem.

                                            ii.

       Hannah also argues that because her disability was the cause of her attendance

issues, Appellee could not withhold an employment benefit from her on that basis. We

have no doubt that Hannah’s struggle with depression was the cause of her attendance

issues, and we are sympathetic to the toll this condition took on a highly talented


       7
         The record reflects the following late arrivals and absences for Hannah between
March 19, 2015, and May 4, 2015: (1) April 2: Hannah emailed at 11:02 AM indicating
she would arrive to work by 12 PM; (2) April 8: Hannah emailed at 11:05 AM indicating
she would arrive to work by 12 PM; Hannah emailed again at 1:55 PM indicating she
would not be coming in that day; (3) April 9: Hannah emailed at 11:11 AM indicating her
car was towed and she would arrive at work by 1 PM; (4) April 13: Hannah emailed at
10:58 AM indicating she would arrive at work by 11:30 AM; (5) April 14: Hannah
emailed at 11:08 AM indicating she would arrive at work by 12 PM; (6) April 16:
Hannah’s supervisor emailed Hannah at 10:18 AM looking for her; when Hannah was
reached at 11 AM, she indicated she would arrive to work by 12 PM; (7) April 20:
Hannah emailed at 10:45 AM indicating she would arrive to work by 11:30 AM;
Hannah’s supervisor confirmed her arrival at 12:50 PM; (8) April 22: Hannah emailed at
11:01 AM indicating she would arrive at work after 12 PM; Hannah emailed again at
12:41 PM indicating she would arrive at 1 PM due to traffic; (9) April 23: Hannah
emailed at 10:59 AM indicating she would arrive at work by 12 PM; Hannah emailed
again at 12:56 PM indicating she would not be coming in that day due to a migraine; (10)
April 24: Hannah emailed at 11:02 AM indicating she would arrive at work in the
afternoon; Hannah later called at 3:24 PM indicating she would not be coming in that
day; (11) April 27: Hannah’s supervisor emailed indicating Hannah arrived at work by 11
AM; (12) April 28: Hannah emailed at 10:52 AM indicating she would arrive at work by
11:30 AM; (13) April 29: Hannah emailed at 11:49 AM indicating she would not come in
to work that day. See J.A. 556.



                                            28
employee. However, Appellee was nevertheless permitted to take Hannah’s attendance

issues into account in its decision whether to hire her for the Cyber position. To reiterate,

the Rehabilitation Act “does not require an employer to simply ignore an employee’s

blatant and persistent misconduct, even where that behavior is potentially tied to a

medical condition.” Vannoy, 827 F.3d at 305; cf. Martinson v. Kinney Shoe Corp., 104

F.3d 683, 686 n.3 (4th Cir. 1997) (“Misconduct -- even misconduct related to a disability

-- is not itself a disability, and an employer is free to fire an employee on that basis.”).

                                              iii.

       Finally, Hannah argues that by the time Appellee made the decision not to hire

her, her attendance had improved. She asserts that between returning from her leave of

absence on June 1, 2015, and learning that she was not selected for the permanent

position on June 17, 2015, she “had shown she was able to perform the essential

functions of the job and had no current attendance issues.” Appellant’s Br. 32.

       Hannah is correct that in a failure to hire case, the relevant inquiry is the

candidate’s performance “at the time of the employment decision or in the immediate

future.” Lamb v. Qualex, Inc., 33 F. App’x 49, 57 (4th Cir. 2002). However, Appellee

was not required to consider the two weeks before the decision was made in a vacuum.

Moreover, it is not the job of this court to decide whether Appellee made the right choice

by not hiring Hannah for the Cyber position. Rather, our job is simply to decide whether

Appellee made an illegal choice. See Feldman v. Law Enf’t Assocs. Corp., 752 F.3d 339,

350 (4th Cir. 2014) (explaining that we do not “sit as a kind of super-personnel

department weighing the prudence of employment decisions”).


                                              29
       Because Hannah not did demonstrate that Appellee’s purported basis for not hiring

her was merely a pretext for discriminating against her on the basis of her depression, and

because Hannah’s attendance problem was a legitimate and nondiscriminatory reason to

not hire her, we conclude that summary judgment was appropriate on her Rehabilitation

Act discrimination claim.

                                            B.

                                      FMLA Claims

       The FMLA gives employees with qualifying medical conditions the right to take

up to 12 weeks of leave during a 12-month period “[b]ecause of a serious health

condition that makes the employee unable to perform the functions of” her job. 29

U.S.C. § 2612(a)(1)(D). “The employee has an accompanying right to return to the same

or an equivalent position at the conclusion of the leave period.” Reed v. Buckeye Fire

Equip., 241 F. App’x 917, 923 (4th Cir. 2007) (citing 29 U.S.C. § 2614(a)(1)).

       As discussed below, as to Hannah’s FMLA interference claim, Hannah illustrates

a genuine issue of material fact regarding the notice of her depression and her desire to

take a leave of absence.      But, for the same reasons Hannah’s Rehabilitation Act

discrimination claim fails, Hannah’s FMLA retaliation claim fails as well.

                                            1.

                                       Interference

                                            a.

       The district court incorrectly concluded that Hannah’s disclosure of her depression

was not sufficient to put Appellee on notice that Hannah could have qualified for FMLA


                                            30
protections. Accordingly, summary judgment was not warranted as to Hannah’s FMLA

interference claim.

       “An employee is mandated to provide notice to her employer when she requires

FMLA leave.” Brushwood v. Wachovia Bank, N.A., 520 F. App’x 154, 157 (4th Cir.

2013) (quoting Rhoads v. FDIC, 257 F.3d 373, 382 (4th Cir. 2001)). That said, an

employee need not specifically invoke the FMLA to benefit from its protections. See

Dotson v. Pfizer, Inc., 558 F.3d 284, 295 (4th Cir. 2009). Proper notice does not require

“any magic words.” Id. Indeed, “[w]hen an employee seeks leave for the first time for

a[n] FMLA-qualifying reason, the employee need not expressly assert rights under the

FMLA or even mention the FMLA.” 29 C.F.R. § 825.302. Proper notice merely “makes

the employer aware” that the employee needs potentially FMLA-qualifying leave.

Brushwood, 520 F. App’x at 157. And once the employer is on notice of the employee’s

need to take potentially FMLA-qualifying leave, “the responsibility falls on the employer

to inquire further about whether the employee is seeking FMLA leave.” Dotson, 558

F.3d at 295.

       A reasonable jury could find that Hannah’s disclosure of her depression and her

April 9, 2015 request for psychiatrist-recommended leave was sufficient to trigger

Appellee’s responsibility to inquire further about whether Hannah was seeking FMLA

leave. We have held that disclosure of a potentially FMLA-qualifying circumstance and

an inquiry into leave options is sufficient to create a material question of fact regarding

whether an employee triggered her employer’s FMLA obligations. See Dotson, 558 F.3d

at 291, 295 (finding that an employee informing his employer that he was adopting a


                                            31
child and speaking to a human resources representative about “taking leave during the

adoption process” was sufficient to create a question of fact as to whether the employer’s

FMLA-inquiry duties had been triggered).

                                             b.

           Here, Hannah informed her supervisors of her depression on multiple occasions.

See, e.g., J.A. 413 (April 9, 2015 memo from Hannah’s supervisors) (“Early in her tenure

. . . and reaffirmed recently, [Hannah] informed us that she was meeting with a

psychiatrist and counselor and taking medication for depression.”). 8 And on April 9,

2015, Hannah explained to her supervisors that her psychiatrist recommended that she

take four weeks of medical leave. Hannah’s disclosures about her depression and her

psychiatrist’s recommendation could lead a reasonable jury to find that Appellee was on

notice that Hannah was inquiring about potentially FMLA-qualifying leave, triggering

Appellee’s responsibility to inquire further about whether Hannah was seeking FMLA

leave. 9

                                             c.

           Appellee argues that Hannah’s interference claim fails because Hannah cannot

demonstrate that her depression was “a serious health condition.” Appellee’s Resp. 40–

41; see also 29 U.S.C. § 2612(a)(1)(D). But that argument is premature. Appellee has

           8
        Indeed, Hannah’s supervisors had “grown increasingly alarmed at the overall
change in [Hannah’s] demeanor.” J.A. 413.
           9
         It is undisputed that Appellee did not inquire about whether the leave should be
classified as FMLA-protected.



                                             32
not shown that it made any inquiry into whether Hannah’s depression was an FMLA-

qualifying serious health condition. Appellee’s argument “would allow it to use its own

failure to determine whether leave should be designated as FMLA-protected to block

liability.” Dotson, 558 F.3d at 295. We have refused “to allow an employer to take

advantage of its own lapse in such a way.” Id.

                                             d.

       Additionally, Appellee’s failure to provide notice of the availability of FMLA

leave prejudiced Hannah because if she had been aware of the availability of FMLA

leave, she could have structured her leave differently. The FMLA “provides no relief

unless the employee has been prejudiced by the violation.” Vannoy, 827 F.3d at 302

(citing Ragsdale v. Wolverine World Wide, Inc., 535 U.S. 81, 89 (2002)). “Prejudice may

be gleaned from evidence that had the plaintiff received the required (but omitted)

information regarding his FMLA rights, he would have structured his leave differently.”

Id.

       Here, the record contains evidence that if Hannah had known that the FMLA

protected her position, she would have used only sick leave for her leave of absence. See

J.A. 664 (Hannah’s declaration) (“Had I known I could have chosen to take sick leave for

the entire period, I would have elected to do so.”). Instead, she used a combination of

sick leave and annual time to take four weeks off. According to Hannah, “[u]nlike

annual leave, sick leave is not paid out at the end of an employee’s service, resulting in a

loss of a benefit worth at least $20,000.” Id. Based on Hannah’s testimony, a jury could




                                            33
find that Hannah was prejudiced by Appellee’s failure to inquire into the availability of

FMLA leave and thus interfered with her FMLA rights.

       For these reasons, Hannah has demonstrated a genuine issue of material fact that

should have precluded summary judgment on her FMLA interference claim.

                                             2.

                                        Retaliation

       As for Hannah’s FMLA retaliation claim, however, the district court correctly

concluded that like her discrimination claim brought pursuant to the Rehabilitation Act,

Hannah did not sufficiently rebut Appellee’s legitimate, nonretaliatory reason for not

hiring Hannah for the Cyber position.

       The FMLA prohibits employers from discriminating against an employee for

exercising her FMLA rights. See 29 U.S.C. § 2615(a)(2). As relevant here, “employers

cannot use the taking of FMLA leave as a negative factor in employment actions.” 29

C.F.R. § 825.220(c). Courts analyze FMLA retaliation claims, like discrimination claims

brought pursuant to the Rehabilitation Act, under the McDonnell Douglas burden-shifting

framework. See Laing v. Fed. Express Corp., 703 F.3d 713, 717 (4th Cir. 2013). To

establish a prima facie case of FMLA retaliation, a plaintiff must demonstrate that “(1)

she engaged in a protected activity; (2) her employer took an adverse employment action

against her; and (3) there was a causal link between the two events.” Adams v. Anne

Arundel Cty. Pub. Schs., 789 F.3d 422, 429 (4th Cir. 2015) (internal quotation marks

omitted). If the plaintiff establishes a prima facie case, the burden shifts to the defendant

to provide a legitimate, nonretaliatory reason for taking the employment action at issue.


                                             34
Id. If the defendant does so, the burden shifts back to the plaintiff to demonstrate that the

defendant’s proffered reason is pretextual. Id.

       Even assuming Hannah demonstrated a prima facie case of FMLA retaliation,

summary judgment was proper because she failed to rebut Appellee’s legitimate,

nonretaliatory reason for not hiring her for the Cyber position. Appellee asserts that it

relied on Hannah’s attendance issues in deciding not to hire her for the position, and the

evidence in the record supports that assertion. See J.A. 635–36 (Ewing’s June 30, 2015

email expressing concerns about Hannah’s application for the Cyber position) (noting,

“despite some apparently solid performance while on the Snowden project,” Appellee

had “a consistent history of issues with [Hannah] over many months” regarding Hannah’s

“attendance at work and attitude”); id. at 219 (Ewing’s deposition testimony) (“The

primary reason that I was concerned [about Hannah’s application] was the fact that her

conduct was extremely negative at the point of time we were making a hiring decision for

permanent employment status.”).        Hannah points to no evidence that adequately

undermines Appellee’s proffered nonretaliatory reason for not hiring her. 10

       Accordingly, the district court properly granted summary judgment on Hannah’s

FMLA retaliation claim.


       10
        Hannah again argues, as she did in the context of her claim of discrimination
under the Rehabilitation Act, that the “inconsistency” between the sworn statement
Ewing provided during the EEOC investigation of Hannah’s case and an email he sent
more than a year earlier exposes Appellee’s proffered reason for not hiring her for the
permanent position as pretextual. For the same reasons explained above, that argument
fails.



                                             35
                                           IV.

      For these reasons, we affirm the judgment of the district court as to Hannah’s

Rehabilitation Act claims and FMLA retaliation claim. We vacate the grant of summary

judgment as to Hannah’s FMLA interference claim because there is a genuine issue of

fact as to whether Hannah’s disclosure of her depression was sufficient to put Appellee

on notice that Hannah could have qualified for FMLA protections. Accordingly, we

remand for further proceedings as to that claim.

                         AFFIRMED IN PART, VACATED IN PART, AND REMANDED




                                            36
GREGORY, Chief Judge, concurring in part and dissenting in part:

      Hannah P. was undisputedly an excellent intelligence officer. The Office of the

Director of National Intelligence (“ODNI”) entrusted her with the high-stress, high-

profile Edward Snowden case. She worked tirelessly and impeccably on that assignment,

and ODNI praised her performance. For the duration of that assignment, Hannah kept

nonconventional work hours with the knowledge and consent of her supervisors, and her

attendance was not considered a problem.

      It was only after the Snowden project ended, and Hannah’s depression worsened,

that her supervisors found fault with her work hours, though she remained formally on a

flexible schedule. When Hannah requested an accommodation for her depression—a

leave of absence recommended by both of her medical professionals—Hannah’s

supervisors refused to timely grant the request.     This was despite the fact that her

supervisors had offered to grant her leave just a few months earlier—before her

depression was triggered.

      The result of this was tragic. Hannah was denied a permanent position for which

it is undisputed that she was exceptionally qualified and for which the interview panel

unanimously selected her.    ODNI concedes that Hannah’s depression qualifies as a

disability protected by the Rehabilitation Act. Yet, the employer denied Hannah, a

dedicated and valuable employee, the protection that the law requires.

      The majority mistakenly fails to see the force of Hannah’s claims. Though the

majority cites repeatedly to our decision in Vannoy v. Federal Reserve Bank of

Richmond, it fails to grapple with the stark distinctions between the “blatant and

                                           37
persistent misconduct” by the employee in that case and Hannah’s cooperative attempts

to satisfy her supervisors’ expectations, despite the increasingly severe symptoms of her

disability. 827 F.3d 296, 300 (4th Cir. 2016).

         While I concur in Parts III.A.2.a, III.A.3, and III.B.1 of the Court’s opinion, I

cannot agree that no genuine issue of material fact exists with respect to Hannah’s claims

that ODNI violated the Rehabilitation Act and Family and Medical Leave Act (“FMLA”)

when it discriminated against her on the basis of her disability, failed to reasonably

accommodate her depression, wrongfully required a medical examination of her as a

current employee, and chose not to hire her for permanent employment in retaliation for

her FMLA-qualifying leave. I believe that several disputes of fact exist and that Hannah

is entitled to her day in court. Therefore, I respectfully dissent with respect to those

claims.



                                             I.

         Hannah’s supervisors were informed early in her employment that she suffered

from depression. She was under the treatment of a psychiatrist and a licensed clinical

social worker and did not initially request any work accommodations because she “was

adequately handling [her] depression at the time with medication and counseling.” J.A.

19–20.

         Despite her depression, Hannah excelled at her job.      In her position as the

disclosures coordinator for the Edward Snowden project, her “leadership, poise, and

performance were impeccable.” J.A. 412. She was described by her supervisors as “an

                                            38
outstanding   employee     combining    energy/drive,   technical     competence,   superb

communication and networking skills, and superior analytic tradecraft.” Id. In short,

Hannah was considered “an invaluable intelligence officer and a future [Intelligence

Community] leader.” Id.

      The high-profile Snowden project required long work hours, and Hannah was not

required to maintain an established “core” hours schedule. Instead, she worked a “maxi

flex” schedule, which permitted her to vary her schedule so long as she put in 80 hours of

work in each two-week period. J.A. 492–93. She often came in later than other ODNI

employees (around noon), but stayed later as well. J.A. 494.

      In November or December 2014, as the Snowden project was coming to a close,

Hannah’s supervisors encouraged her to take leave, a common practice for ODNI

employees “after finishing a burn-out job.”       J.A. 173.       Hannah did not take her

supervisors up on the offer, however, not only because she was interviewing for

permanent employment, but also because “there was still ambiguity over whether the

[Snowden] disclosures responsibilities had truly finished.” Id.

      During this time, Hannah’s depression became more serious. She had trouble

arriving at work before noon and had unscheduled absences. Hannah remained on a maxi

flex schedule, however, and it was not until March 19, 2015, that she was informed that

her attendance and arrival time were problematic. J.A. 461, 495. In fact, her first-line

supervisor had no concerns about her attendance or work hours in early 2015 and asked

Hannah to fill in as acting chief of their division while he was out of the office in late

February. J.A. 494–95, 498.

                                            39
       When Hannah’s supervisor spoke with her about her work hours on March 19,

2015, Hannah was not told that she was required to return to a “core” schedule. Rather,

Hannah and her first-line supervisor agreed that Hannah would either arrive at work by

10:00 a.m. or contact her supervisors if she was unable to arrive by that time; if she

neither arrived at work nor contacted the office by 11:00 a.m., her supervisor would reach

out to her by phone. J.A. 114. Hannah’s second-line supervisor had no objection to the

arrangement; he “wanted to see what would happen.” J.A. 345.

       The day after making this arrangement, Hannah did not report for work by 10:00

a.m. When she did not arrive by 11:00 a.m., her supervisors did not call her. Instead, she

emailed them at 11:05 a.m., advising she would be in around 12:30 p.m. J.A. 118.

       After that work day, Hannah began a pre-scheduled week-long leave during which

she was preoccupied with home renovations. J.A. 114. At the end of the week, she

emailed her supervisors to inform them she would not be in Monday, the next business

day, because of the renovations. J.A. 120. On Tuesday, Hannah emailed her supervisors

notifying them that she would not be in that day either. J.A. 122.

       On Wednesday, when Hannah did not come in by 10:00 a.m., Hannah’s second-

line supervisor called her. J.A. 174. According to Hannah, her supervisor was “angry”

and demanded to know why Hannah had not arrived. Id. Hannah apologized, explained

she was having trouble getting out of bed, and indicated that she would be in as soon as

possible. Id. When she arrived at work, her supervisor told her that the arrangement they

had made “was not working.” J.A. 175. She was told that she was solely responsible for

contacting the office in the event she would be late or absent, and that her supervisors

                                            40
would not be contacting her. J.A. 90. The arrangement had been in place for a total of

four days on which Hannah was scheduled to work.

      Hannah asked that her supervisors “give the current accommodation more time to

work.” J.A. 175. Her supervisor, who was aware of Hannah’s depression, insisted that

Hannah propose an alternative plan “right then.” Id. She was ultimately given “a day or

two” to propose an alternative. Id.

      The next day, on April 2, 2015, Hannah emailed her supervisors at 11:02 a.m.,

notifying them that she would be in by noon. J.A. 124. That day, Hannah’s supervisors

met with ODNI’s Employee Management Relations Officer, the head of ODNI’s Equal

Employment Opportunity and Diversity Office, and the head of ODNI’s Human

Resources Division to discuss how to best address Hannah’s attendance and reporting.

J.A. 66, 128, 149. They collectively decided to refer Hannah to the Central Intelligence

Agency’s Employee Assistance Program (“EAP”). 1 J.A. 326–29. Although Hannah’s

supervisors were well aware of her depression, she was referred to the EAP to “help

identify what her challenges were and provide her any support she needed,” such as

“accommodation with work hours, . . . counseling or any other type of support.” J.A.

139–40.




      1
         Hannah was referred to the CIA’s EAP program because ODNI did not have one
of its own. The EAP provides employees with “free, confidential, short-term mental
health[,] financial, and addictions counseling and referral to cleared community
providers.” J.A. 132.


                                          41
       Hannah’s supervisors drafted a memorandum, which they dated April 9, 2015,

referring Hannah to the EAP. The memo outlined Hannah’s “impressive capabilities”

and her work with ODNI, commented on her recent attendance, and explained that

Hannah had disclosed to her supervisors that she was meeting with a psychiatrist and

counselor and taking medication for depression. J.A. 412–13. The memo also noted:

             Hannah has indicated that she is struggling to get out of bed
             in the morning and admits to feeling almost paralyzed. She
             has also indicated that she had a recent change in medication
             and that the upheaval in her living arrangements negatively
             impacted some of her physical coping mechanisms.

J.A. 413.    The memo explained that “as senior intelligence officials,” Hannah’s

supervisors “ha[d] a duty to identify and if possible help vulnerable employees.” J.A.

414.

       Meanwhile, Hannah met with her psychiatrist and counselor. Both professionals

agreed that Hannah should take four weeks of leave. J.A. 175. Accordingly, Hannah met

with her supervisors on April 9, 2015 and requested a four-week leave of absence. J.A.

424, 449, 468. Her supervisors did not ask her for any medical documentation to support

the leave request because they expected to receive a “quick answer” from EAP. J.A. 95.

They also believed that Hannah’s medical providers did not have “the expertise to

provide” an opinion on “all of the items” that they were planning to submit to EPA. Id.

       Hannah’s supervisors denied her leave request; they had already determined

before meeting with Hannah that if Hannah asked for leave, they would “defer that

decision until after meeting with EAP.”      J.A. 422.    One of Hannah’s supervisors

explained in her deposition that she “wanted to get a sense [Hannah] was in a good

                                           42
place.” J.A. 431. According to that supervisor, the “rationale” of the group that decided

to refer Hannah to EAP first was:

                    If this were . . . a bad behavior problem, there would
             be no need to grant immediate leave.

                    If it were a medical mental health problem, the thought
             was, granting leave and isolating [Hannah] from day-to-day
             contact with her coworkers and her managers when we didn’t
             know her state of mind and how much medical care she was
             receiving could, potentially, be dangerous.

J.A. 422–23. Hannah’s second-line supervisor told her that the decision was made

because of concern that “since [Hannah] was a single woman if [she] took leave [she]

would be home by [herself] and that could make [her] depression worse.” J.A. 176. It

was made clear that Hannah was required to attend EAP counseling; if she refused, her

temporary position would be deemed “as excess” and she would lose her job

“immediately.” Id.

      Hannah’s first-line supervisor disagreed with the others’ proposed course of

action; he believed that the supervisors should not “substitute [their] judgment for

[Hannah’s] doctor’s.” J.A. 504. Nonetheless, Hannah signed the memo to EAP and

attended an appointment with an EAP counselor the next day, April 10, 2015.

      On Monday, April 13, 2015, Hannah met again with one of her supervisors to

discuss her leave request. Her supervisor told her that her leave request was approved but

“was pushing” her to take only two weeks off, not the four she had requested. J.A. 524,

528. He explained that Hannah would have to submit to a medical evaluation if she

wished to take leave beyond the two weeks. J.A. 524. Hannah felt uncomfortable with


                                           43
her supervisor’s pushiness and confused about the status of her leave request so she

responded that her request was “on hold.” Id. She wanted to figure out what the EAP

counselor had told her supervisor and to confirm her legal options. Id.

       Hannah continued to arrive at work later than 10:00 a.m. during April 2015.

During that month, Hannah also continued attending the EAP sessions. In those sessions,

Hannah testified, she was questioned about her medical history, her family’s medical

history, and the medication she was taking and its dosage. J.A. 531–32. In the third

session, Hannah was given a diagnostic questionnaire “to assess depression or severity of

those sorts of things.” J.A. 534.

       On April 16, 2015, the EAP counselor had an extended forty-minute discussion

with Hannah’s second-line supervisor. During that discussion, the counselor disclosed

that Hannah’s “lack of motivation/inability to come to work” was primarily influenced by

feelings of frustration over not securing a permanent position at ODNI. J.A. 604. At

some point, the counselor also indicated that Hannah was not cooperating with the EAP

process because she was spending “more than half the session at times” expressing

concerns over the record retention policy. J.A. 192.

       A week later, Hannah’s second-line supervisor circulated a status update via email

to ODNI leadership outlining the information shared by the EAP counselor.            That

information included Hannah’s explained reasons for her inability to arrive punctually for

work, as well as Hannah’s concerns that the EAP process would “create a paper trail that

[would] adversely impact her future employment and career.” J.A. 606. The email also



                                            44
indicated that the EAP counselor had identified “non-medical” factors as the primary

cause of Hannah’s attendance problems. J.A. 607.

       On April 28, 2015, Hannah met with one of her supervisors and reiterated her

request for four weeks of leave. J.A. 41. She was told that her leave request would be

approved if she met with the EAP counselor once more on May 1, 2015 and signed a

Letter of Expectations. J.A. 42. Hannah attended the May 1 appointment and signed the

Letter of Expectations on May 4, 2015. J.A. 43. The Letter of Expectations provided

that, “[e]ffective immediately,” Hannah would begin work by 10:00 a.m. and would

contact her office no later than 9:30 a.m. in the event she would be late. J.A. 614.

       Beginning on May 5, 2015, Hannah took a four-week leave of absence. She

returned to work on June 1, 2015 and was immediately tasked with leading a significant

study. J.A. 44–45. Her attendance problem “largely disappeared as Hannah responded to

the need for daily meetings all over the community.” J.A. 612.

       On June 9, 2015, Hannah interviewed for a permanent position with ODNI—

Program Mission Manager Cyber (“Cyber”), a job she had applied for at the end of April

or beginning of May 2015. J.A. 620–21. She was unanimously selected by the interview

panel as the most qualified candidate for the position. J.A. 206, 625. A week later, the

interview panel forwarded its recommendation to ODNI’s Chief Management Officer,

Mark Ewing. J.A. 206–07. Ewing was already aware of the decision to refer Hannah to

the EAP and had been consulted in that decision-making process. J.A. 216. As Ewing

testified, the EAP referral was intended not only to address Hannah’s issues with the



                                            45
temporary job she had at the time; Ewing’s “concern was her conduct in relationship to

being selected for a permanent government position.” J.A. 217, 585.

      Hannah’s application for the Cyber position stalled for several weeks, despite the

fact that the approval process typically only took a few days. J.A. 443, 630. On June 25,

2015, members of the interview panel began questioning the holdup. J.A. 633. In

response, Ewing sent an email to the Principal Deputy Director of National Intelligence

(“PDDNI”) recommending that Hannah not be approved for the Cyber position based on

her recent attendance history.     J.A. 635–36.   Ewing also represented that the EAP

counselor had concluded that Hannah did not have a medical problem, “rather she is a

disciplinary problem.” J.A. 635.

      The PDDNI shared that email with the Director of National Intelligence (“DNI”).

Neither the PDDNI nor the DNI approved Hannah for the permanent position. J.A. 722.

On July 7, 2015, Hannah was notified that she was not selected for the position. J.A.

638. Hannah completed her temporary term at ODNI on March 27, 2016 as a high

performer, yet did not secure a permanent position with the department.



                                           II.

                                           A.

      I first take issue with the Court’s treatment of Hannah’s discrimination claim

under the Rehabilitation Act. The majority concludes that Hannah’s 13 “attendance

issues” between March 19, 2015 and May 4, 2015 constituted a “significant attendance

and reporting problem.” Maj. Op. at 27–28. Accordingly, the majority credits this

                                           46
proffered legitimate, non-discriminatory reason for ODNI’s failure to hire Hannah for the

permanent Cyber position. 2 The majority also concludes that Hannah has failed to satisfy

her burden at this stage of presenting sufficient evidence that ODNI’s explanation for

rejecting her application is pretext for disability discrimination. Maj. Op. 24–26.

       I disagree with the majority’s conclusions for several reasons. Fundamentally,

ODNI’s proffered reason for not hiring Hannah reflects a misunderstanding of Hannah’s

disability. Among the most typical symptoms of depression are a loss of interest in

nearly all activities, decreased energy, disturbed or irregular sleep, and an impaired

ability to function in one’s daily activities, including communicating with others. Jerry

Von Talge, Ph. D., Major Depressive Disorder—Essential Features, 26 Am.

Jurisprudence Proof of Facts 1, § 12 (3d ed. 1994); Spangler v. Fed. Home Loan Bank of

Des Moines, 278 F.3d 847, 853 (8th Cir. 2002) (“A jury could consider the difficulty one

suffering from depression has with communications . . . .”). “Even the smallest tasks

seem to require substantial effort.” VonTalge, Major Depressive Disorder—Essential

Features, 26 Am. Jurisprudence Proof of Facts 1, § 12. In Hannah’s case, although she

was taking medication to treat her depression, she was “unable to just get going.” J.A.

413. She was “lethargic or almost unconcerned.” Id. Her demeanor was “sad, very flat,

and almost trance like.” Id. Yet, Hannah came to work, and her job performance

remained “excellent.” J.A. 408.


       2
        ODNI does not dispute that Hannah’s depression qualifies as a disability under
the Rehabilitation Act.


                                            47
      In light of the nature of Hannah’s disability and the record evidence, I am baffled

by the majority’s conclusion that her conduct amounted to a “significant attendance and

reporting problem” as a matter of law. Maj. Op. at 28; see Vannoy v. Fed. Reserve Bank

of Richmond, 827 F.3d 296, 300 (4th Cir. 2016) (“Summary judgment is appropriate if

there is no genuine dispute as to any material fact and the movant is entitled to judgment

as a matter of law.” (internal citations and quotation marks omitted)). Hannah’s behavior

is far from the “blatant and persistent misconduct” that we have found to be lawful

grounds for adverse employment actions in this context. Vannoy, 827 F.3d at 305. In

Vannoy, for example, the employee, like Hannah, suffered from depression. Id. at 299.

We found that Vannoy’s employer had a legitimate, non-discriminatory reason to

terminate his employment, despite his disability, when Vannoy had several unscheduled

absences from work; drove an employer vehicle for a three-day, out-of-state work

assignment and stayed at a hotel paid for by his employer, yet did not once report for

duty; refused to complete his portion of a performance improvement plan; and left work

without authorization. Id. at 299–300, 305. It was in that context that we explained that

the Americans with Disabilities Act (“ADA”) “does not require an employer to simply

ignore an employee’s blatant and persistent misconduct, even where that behavior is

potentially tied to a medical condition.” Id. at 305 (emphasis added); see also 29 U.S.C.

§ 791(f) (incorporating ADA employment standards into section 501 of the

Rehabilitation Act).

      Unlike in Vannoy, the record here does not paint a picture of Hannah as an

insubordinate employee who refused to cooperate with her employer and blatantly

                                           48
misused department resources. To the contrary, Hannah openly communicated with her

supervisors, even if she did so later in the day than they had expected. She informed her

supervisors of her depression and cooperated by attending the sessions with the EAP

counselor. During the 46-day period between the first accommodation and Hannah’s

written agreement to begin work at a specified time, she had four unscheduled absences

and came into work after 10:00 a.m. nine times. J.A. 556. On all but two occasions she

communicated her anticipated schedule to ODNI. And on one of those two occasions,

Hannah arrived by 11:00 a.m., the time after which her supervisors were to contact her.

Id. During this time she actively worked with her medical professionals to design an

alternative solution, and she requested, on more than one occasion, that ODNI grant the

recommended leave of absence. In fact, Hannah was absent only once and arrived after

10:00 a.m. only twice before her initial leave request was denied. See id. Had her

supervisors granted her leave of absence on April 9 when she first requested it, many of

her attendance issues would have been avoided. A jury could reasonably conclude that

Hannah’s late arrivals to work continued only because her depression was not effectively

accommodated.     See J.A. 175 (both medical professionals recommended four-week

leave); J.A. 612 (noting Hannah’s attendance problem “largely disappeared” upon her

return from leave). On this record, I find unfounded the characterization of Hannah’s

conduct as blatant and persistent as a matter of law.

       Furthermore, Hannah has sufficiently shown that ODNI’s proffered reason for not

hiring her—her attendance problems—may be pretext for disability discrimination. At

the summary judgment stage, Hannah need not conclusively prove discrimination. But

                                             49
she must proffer sufficient evidence from which a reasonable jury could conclude that

she was in fact the victim of intentional discrimination by ODNI.           Reyazuddin v.

Montgomery Cty., Md., 789 F.3d 407, 419 (4th Cir. 2015). I would find that she has met

this burden for two reasons.

       First, as Hannah argues, questions of fact exist as to whether her attendance was a

serious problem, or whether her attendance even violated any work-hours policy. The

record suggests that it was not until May 4, 2015 that Hannah was given a formal time by

which to arrive at work. See, e.g., J.A. 108 (“[D]ifferent people had different schedules

. . . .”); id. (explaining that while most employees arrived at work around 9:00 a.m., there

was no “explicit” requirement to do so); J.A. 518 (denying that a “core hours

expectation” existed before September or October 2015). Although her supervisors told

her on March 19, 2015 that she was to report by 10:00 a.m., they also initially agreed to

contact her if she did not report by 11:00 a.m. Had the 10:00 a.m. start time been deemed

a requirement, it would make little sense to have made any further arrangements. When

one of her supervisors attempted to unilaterally change that arrangement, he acceded to

Hannah’s request for time to propose an alternative. Hannah requested the doctor-

recommended leave of absence as an alternative, but she was never told that she was

required to work specific hours; she remained formally on a maxi flex schedule. It was

not until the Letter of Expectation on May 4, 2015 that a formal start time was imposed.

The department itself did not move to “core” hours until October 2015. J.A. 518.

Therefore, Hannah’s work schedule during the relevant time may have been “erratic,”



                                            50
Maj. Op. 26, but a reasonable jury could conclude that it did not violate any established

work-hours requirement. 3

      Second, I would find that Mark Ewing’s inconsistent statements regarding his

knowledge of Hannah’s disability, coupled with the above evidence, are sufficient

evidence of pretext to survive summary judgment. The majority emphasizes that Ewing

did not have first-hand knowledge of her condition and that he was informed that her

depression was under control. Maj. Op. 25. But depression is not like physical illnesses;

it does not simply dissipate overnight. Its symptoms may be under control one day yet

triggered the very next. See Sidney H. Kennedy, M.D., A Review of Antidepressant

Therapy in Primary Care: Current Practices and Future Directions, Primary Care

Companion for CNS Disorders, vol. 15(2), PCC.12r01420 (Apr. 11, 2013) (noting that

major depressive disorder, the disease with which Hannah was diagnosed, is “chronic and

episodic” in nature). Indeed, Hannah was able to control her symptoms for years while

working at ODNI. Ewing was consulted by Hannah’s supervisors in connection with

their decision to refer Hannah to EAP. J.A. 216. The EAP memo, a copy of which

Ewing possessed, explicitly stated: “[Hannah] informed us that she was meeting with a

psychiatrist and counselor and taking medication for depression.” J.A. 413. And the


      3
          Hannah’s supervisors testified that, because she arrived later than other
employees, they were forced to reassign work that would have fallen to her. There is
evidence that the work assignments were made around 9:00 or 9:30 a.m. J.A. 108–09.
Had Hannah’s supervisors truly been concerned about being able to assign her work, one
would expect the accommodation they offered to Hannah to have required her to come
into the office by 9:00. No such requirement was ever made of her.


                                           51
memo implicitly made the connection between Hannah’s “struggling to get out of bed in

the morning” and recent upheavals in her life that “negatively impacted some of her

physical coping mechanisms.” Id. In fact, it noted that Hannah “appear[ed] to gain more

energy and become aware as the day progress[ed] into early evening.” Id. On this

evidence, a reasonable jury could determine that Ewing was aware that Hannah’s

depression affected her ability to get to work by 10:00 a.m. and required medical

intervention and that Ewing’s initial statement that he was unaware of her condition was

intended to cover up the true reason for his desire not to hire her: her disability.

       In sum, because a reasonable jury could conclude on this record that Hannah’s

attendance issues were far from “blatant and persistent misconduct,” Vannoy, 827 F.3d at

305, and that ODNI’s proffered reason for failing to hire Hannah for the Cyber position

was pretext for discrimination on the basis of her disability, I would reverse the district

court’s grant of summary judgment on the discrimination claim.

                                              B.

       I also take issue with the Court’s conclusion that no question exists as to the

reasonableness of the accommodations made by ODNI.               The reasonableness of an

accommodation depends “on a good-faith effort to assess the employee’s needs and to

respond to them.”      Feliberty v. Kemper Corp., 98 F.3d 274, 280 (7th Cir. 1996).

Importantly, “a ‘reasonable accommodation’ is one that ‘effectively accommodates the

disabled employee’s limitations.’” Bellino v. Peters, 530 F.3d 543, 549 (7th Cir. 2008)

(emphasis added) (citation omitted).        In identifying a reasonable accommodation,

employers are required to engage in an interactive process with the disabled employee.

                                              52
See 29 C.F.R. § 1630.2(o)(3); Jacobs v. N.C. Administrative Office of the Courts, 780

F.3d 562, 581 (4th Cir. 2015) (“The ADA imposes upon employers a good-faith duty ‘to

engage [with their employees] in an interactive process to identify a reasonable

accommodation.’” (quoting Wilson v. Dollar Gen. Corp., 717 F.3d 337, 346 (4th Cir.

2013))); Bellino, 530 F.3d at 548–50 (discussing ADA’s interactive-process requirement

in the context of claim brought under section 501 of the Rehabilitation Act). It is only if

an employer provides a reasonable accommodation that the employer’s failure to engage

in an interactive process will not sustain a failure-to-accommodate claim. Jacobs, 780

F.3d at 581.

      The majority finds that ODNI provided Hannah with two accommodations: (1)

the March 19, 2015 agreement that Hannah would report for work by 10:00 a.m., and (2)

the referral to EAP. Maj. Op. 12. I submit that questions of fact exist with respect to

whether ODNI made a good-faith effort to respond to Hannah’s needs and whether either

of these accommodations was effective, i.e., whether the accommodations were

reasonable. And because a question of fact exists as to that issue, I agree with Hannah

that a question also exists as to whether her employer engaged in the required interactive

process.

      Hannah argues that her supervisors’ initial commitment to contact her if she did

not contact them or arrive by 11:00 a.m. was the sine qua non of the first

accommodation. But Hannah’s supervisors allowed that accommodation to remain in

place for only four working days before unilaterally modifying it and, according to

Hannah, angrily pressuring her to propose an alternative accommodation on the spot.

                                            53
When Hannah did propose an alternative—four weeks of leave, as recommended by both

of her treating medical professionals—her supervisors denied the request because they

had already decided that EAP counseling was more appropriate. Speculating that they

knew better than both of Hannah’s medical professionals, her supervisors believed that

her medical providers lacked “the expertise to provide” an opinion on “all of the items”

they wanted to submit to the EAP. J.A. 95. And while Hannah’s supervisors had

suggested that she take leave a few months earlier, prior to any signs that Hannah’s

disability would affect her ability to get into work in the morning, J.A. 173, they

threatened to terminate her employment if she did not first attend EAP sessions after she

requested medically recommended leave to cope with her depression, J.A. 176. On this

evidence, the question of whether the first accommodation and the decision to require

EAP counseling before granting medically recommended leave were made in good faith

and were effective to address Hannah’s disability should be submitted to the jury, as

reasonable minds could conclude that they were not.

      Likewise, the reasonableness of ODNI’s delay in granting Hannah leave should be

decided by a jury. Concededly, the short duration of the delay (from April 9, 2015 to

May 4, 2015) undercuts Hannah’s argument of unreasonableness. See Terrell v. USAir,

132 F.3d 621, 628 (11th Cir. 1998) (finding that delay of three months in providing

accommodation was reasonable). However, Hannah’s attendance—and the manifestation

of her depression—was negatively impacted during the delay period; ODNI purposefully




                                           54
delayed her leave while she attended required EAP sessions 4; ODNI would have

terminated Hannah’s temporary position if she failed to attend the EAP counseling 5; and

Mark Ewing intended to use the EAP sessions to gather information regarding Hannah’s

suitability for future employment. 6 Presented with this evidence, a reasonable jury could

conclude that the delay was the result of ODNI’s bad faith. Feliberty, 98 F.3d at 280.

Thus, I would reverse the grant of summary judgment on Hannah’s reasonable

accommodation claim.

                                           C.

      I would also reverse summary judgment on Hannah’s claim that she was subjected

to an unlawful medical examination as a current employee.

      Under the Rehabilitation Act, “[a] covered entity shall not require a medical

examination and shall not make inquiries of an employee as to whether such employee is

an individual with a disability or as to the nature and severity of the disability, unless

such examination or inquiry is shown to be job-related and consistent with business

necessity.” 42 U.S.C. § 12112(d)(4)(A); 29 U.S.C. § 791(f).


      4
         See J.A. 422 (“The recommendation of the group was if Hannah were to ask for
leave, we should defer that decision until after meeting with EAP.”); J.A. 176 (“EAP was
concerned that since I was a single woman if I took leave I would be home by myself and
that could make my depression worse.”).
      5
         See J.A. 176 (Hannah’s statement that she was told she had “no choice” but to
attend the EAP sessions or her job would be terminated immediately).
      6
          See J.A. 584–85 (Mark Ewing’s deposition testimony that EAP referral “wasn’t
initially just about” Hannah’s temporary position but also because Ewing “knew she was
looking for permanent employment”).


                                           55
      First, a clear dispute exists as to whether the EAP sessions constituted a required

medical examination under the Rehabilitation Act. Despite the voluntary nature of EAP

counseling highlighted by the majority, Maj. Op. 15, two of Hannah’s supervisors

testified that the sessions were in fact “mandatory.”      J.A. 448, 474.    As Hannah

explained, she was told by her supervisor that she had “no choice” in the matter and that

if she did not participate in the EAP counseling, her temporary position with ODNI

would be declared “as excess” and she “would be out of a job immediately.” J.A. 176.

      The majority emphasizes the EAP counselor’s testimony that she did not conduct a

medical examination. Yet, the Court’s opinion says nothing about Hannah’s testimony

regarding the substance of her sessions with the counselor. According to Hannah, she

was asked for a family medical history, questioned about her medication and dosage, and

even administered a diagnostic tool used to assess depression. J.A. 531–32, 534.

      In light of this testimony, a reasonable jury could conclude that the EAP sessions

were in fact required and that the diagnostic tool constituted a “procedure or test that

seeks information about an individual’s physical or mental impairments or health.”

E.E.O.C.,   Enforcement    Guidance:     Disability–Related   Inquiries   and      Medical

Examinations of Employees Under the Americans with Disabilities Act (ADA) (EEOC

Notice 915.002) (July 27, 2000). Likewise, a jury could determine that the questions

asked during the sessions amounted to a “series of questions . . . likely to elicit

information about a disability” and the scope of Hannah’s disability. Id.; Grenier v.

Cyanamid Plastics, Inc., 70 F.3d 667, 677 (1st Cir. 1995). As Hannah’s supervisors

explained, the decision to refer her to EAP was to determine whether her attendance was

                                           56
due to “a medical mental health problem.” J.A. 422. Their decision was predicated on a

concern that granting Hannah the doctor-recommended leave could “make [her]

depression worse” and could even “be dangerous.” J.A. 176, 422–23. After meeting

with Hannah, the EAP counselor even suggested that Hannah could have bipolar

disorder. J.A. 601–02. If faced with this evidence, a reasonable jury could easily find

that the EAP sessions were in fact required medical examinations or disability-related

inquiries.

       With respect to the second prong of our inquiry—whether the EAP sessions were

job-related and consistent with business necessity—questions of fact also preclude

summary judgment. “[W]hether a mental examination was ‘job-related and consistent

with business necessity’ is an objective inquiry.” Pence v. Tenneco Auto. Operating Co.,

Inc., 169 F. App’x 808, 812 (4th Cir. 2006) (citing Tice v. Centre Area Transp. Auth.,

247 F.3d 506, 518 (3d Cir. 2001)). It is the employer who bears the burden of proving

this prong. Kroll v. White Lake Ambulance Auth., 763 F.3d 619, 623 (6th Cir. 2014). “A

business necessity must be based on more than ‘mere expediency,’ and will be found to

exist where the employer can ‘identify legitimate, non-discriminatory reasons to doubt

the employee’s capacity to perform his or her duties.’” Coursey v. Univ. of Md. E. Shore,

577 F. App’x 167, 173 (4th Cir. 2014) (citing Conroy v. N.Y. State Dep’t of Corr. Servs.,

333 F.3d 88, 97–98 (2d Cir. 2003); Thomas v. Corwin, 483 F.3d 516, 527 (8th Cir.

2007)). A business necessity may also exist if a medical examination is necessary to

determine “whether an employee’s absence or request for an absence is due to legitimate



                                           57
medical reasons, when the employer has reason to suspect abuse of an attendance

policy.” Thomas, 483 F.3d at 527 (citing Conroy, 333 F.3d at 98).

       I would find that ODNI is not entitled to summary judgment because a reasonable

jury could conclude that the employer lacked a “reasonable belief based on objective

evidence that [Hannah] was unable to perform the essential functions of her job or that

she posed a threat to herself or to others based on a medical condition.” Wright v. Ill.

Dep’t of Children and Family Servs., 798 F.3d 513, 524 (7th Cir. 2015); see also Kroll,

763 F.3d at 623 (“[T]he individual who decides to require a medical examination must

have a reasonable belief based on objective evidence that the employee’s behavior

threatens a vital function of the business.” (citing Pence, 69 F. App’x at 812) (other

citation omitted)). It is undisputed that Hannah’s supervisors, as well as Mark Ewing,

were involved in the decision to refer Hannah to the EAP. Therefore, the question is

whether those supervisors had objective evidence that Hannah was unable to perform an

essential function of her job. For the period including Hannah’s “egregious” attendance

issues, she received an overall performance rating of 4.53 out of 5.00—a rating of

“Excellent.” J.A. 406–10. Yet the majority concludes that her poor attendance precluded

her from performing an essential function of her job.

       I submit that this conclusion cannot be reached as a matter of law on this record, a

record that seriously calls into question ODNI’s sincerity in its assertion that Hannah was

unable to perform an essential function of her job. For the entirety of Hannah’s time as

the disclosures coordinator on the Snowden project, she started work and left work later

than other ODNI employees. J.A. 25, 494. Although she came in later, she got the job

                                            58
done, and she did it “impeccabl[y].” J.A. 412. She was able to manage her depression

and worked long hours in a stressful environment while excelling. J.A. 19–20, 412. Her

supervisors had no qualm with her attendance, and aside from the maxi flex schedule,

there was no formal work-hours requirement in place. J.A. 492–94, 518. When that

project winded down in late 2014 and early 2015, Hannah’s supervisors did not institute

“core” hours or otherwise formally remove Hannah from the maxi flex schedule. J.A.

461, 518. In light of Hannah’s ODNI-sanctioned history of beginning her work day later

than others (a practice which simply continued into April 2015), the apparent lack of any

formal policy requiring that her schedule be otherwise, and her consistent “excellent”

performance reviews, there is at the very least a question of fact regarding ODNI’s

“reasonable belief based on objective evidence that [Hannah] was unable to perform the

essential functions of her job.” Wright, 798 F.3d at 524.

       This is not to say that the essential functions of Hannah’s job did not include

regular attendance. See Tyndall v. Nat’l Educ. Ctrs., Inc. of Cal., 31 F.3d 209, 213 (4th

Cir. 1994). However, as discussed above, a jury could reasonably conclude that ODNI

had no “reason to suspect abuse of an attendance policy,” Thomas, 483 F.3d at 527

(citation omitted), when no such policy formally existed and when Hannah had been

allowed for over a year to begin work later than other department employees. And

although Hannah requested leave, her supervisors had decided before Hannah’s request

that they would defer a decision on any leave request until after the EAP referral because

they expected a “quick answer” from EAP.           J.A. 95.   But “mere expediency” is

insufficient to establish business necessity. Coursey, 577 F. App’x at 173.

                                            59
       In light of these considerations, I would submit the issue of whether the EAP

sessions were job-related and consistent with business necessity to the jury for resolution.

                                                D.

       Finally, I would reverse the district court’s grant of summary judgment on

Hannah’s FMLA retaliation claim. ODNI argues that Hannah cannot prove this claim

because her non-selection for the Cyber position was due to “her significant attendance

and reporting problems prior to her first leave request.” Resp. Br. 48. For largely the

same reasons that I would reverse with respect to Hannah’s discrimination-in-hiring

claim, I would find that there is sufficient evidence in the record to create a material issue

of fact for the jury to decide on this claim.

       Hannah suffered from a disability, one that could effectively be accommodated

with leave. Unfortunately, her leave was granted only after she struggled to manage her

disability—a struggle which a reasonable jury could readily conclude did not violate any

attendance policy. Despite Hannah’s rebound upon her return, ODNI used her late

arrivals during the time for which she requested but was denied leave as grounds for

denying her a permanent position, a position for which it is undisputed that she was

exceptionally qualified. J.A. 623–25, 635–36. In essence, ODNI assigned Hannah to a

high-stress position after which her depression worsened; delayed her request for FMLA-

qualifying leave to accommodate her depression, thereby intensifying her symptoms;

then refused to hire her for a permanent role when she returned from leave. Because of

this, and for the reasons I articulate above, a jury could reasonably conclude that ODNI’s

rejection of Hannah’s application for permanent employment was based on the exercise

                                                60
of her FMLA rights in requesting and taking a qualifying leave of absence to

accommodate her disability.




                                    61